Citation Nr: 1039586	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorder. 

2.  Entitlement to service connection for bilateral lower 
extremity disorder. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral thumb carpal-metacarpal arthritis. 

4.  Entitlement to an effective date prior to January 15, 2005 
for bilateral thumb carpal-metacarpal arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO).  The claims file is now in the jurisdiction of the Portland 
RO.  In pertinent part of that rating decision, the RO declined 
to reopen the claims for entitlement to service connection for 
bilateral lower extremity disorder, bilateral shoulder disorder, 
and bilateral thumb disorder, because no new and material 
evidence had been received. 

The Veteran appeared at a videoconference hearing before the 
undersigned in May 2007.  A transcript is associated with the 
claims folder.  

In August 2007, the Board reopened the claims and remanded them 
for additional development and additional notice.  Subsequently, 
the Veteran was provided with a VA examination, but he was never 
provided with additional notice.  The Board again remanded the 
claims in February 2009 for compliance with its prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

By the way of a February 2010 rating decision, the RO granted 
service connection for bilateral thumb disability and assigned a 
10 percent evaluation, effective from January 15, 2003.  The 
Veteran appealed the assigned rating and assigned effective date. 

The issues of entitlement to a higher initial evaluation and 
earlier effective date for bilateral thumb disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's current disabilities in his hips, knees, or right 
ankle are related to his period of service. 

2.  The preponderance of the evidence is against a finding that 
the Veteran's current bilateral shoulder disability is related to 
his period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral lower 
extremity disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a bilateral shoulder 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the August 2003 RO decision in the matter, VA sent 
a letter to the Veteran in June 2003 that addressed some of the 
notice elements concerning his claim.  VA fully informed the 
Veteran of these elements in an April 2009 notice letter.  In 
that letter, the Veteran was informed of what evidence is 
required to substantiate the claim, and apprised the Veteran as 
to his and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the April 2009 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the April 2009 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), Dingess, supra, and after the additional notices were 
provided the case was readjudicated and a February 2010 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  The Board finds that the 
VCAA duty to notify was fully satisfied and it may proceed with 
adjudication of the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claims, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examination in August 2008 to determine the nature 
and etiology of his alleged disorders, and the Veteran was 
afforded additional VA examinations in July 2009 and December 
2009 in conjunction with his bilateral lower extremity claim.  
The examinations are fully adequate for adjudication purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Service Connection

The Veteran claims entitlement to service connection for 
bilateral shoulder and bilateral lower extremity disorders.  He 
asserts that his current disorders first manifested during his 
service.  It is noted that the Veteran has been service connected 
for a left ankle disability.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases, such as arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered part of the original condition.  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show: (1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  Id.  A disability which is 
aggravated by a service-connected disorder may be service 
connected, but compensation is only available for the degree to 
which that condition was made worse by the service-connected 
condition - only to the degree that the aggravation is shown.  38 
C.F.R. § 3.310.  In such situation, VA laws require that the 
medical evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established by 
medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102.  On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, a review of the record shows that the Veteran has 
been diagnosed with degenerative changes in his shoulders, hips, 
knees and right ankle.  See the report of the August 2008 VA 
examination.  The Veteran asserts that he has experienced pain in 
his shoulders, hips, knees, and right ankle since service.  His 
service treatment records show he complained of multiple joint 
pains during service. 
The remaining question on appeal is whether the evidence of 
record is at least in equipoise on the issue of whether the 
Veteran's current diagnosed disorders are related to his 
inservice complaints of shoulders, hips, knees and right ankle 
pain.   Here, the weight of the evidence is against such a 
finding. 

First, the Veteran's service treatment records do not show any 
diagnosed chronic disorders relating to his shoulders, hips, 
knees and right ankle.  The service treatment records show that 
the Veteran was admitted for hospitalization twice during service 
for these complaints.  An April 1967 hospital summary report 
shows that the Veteran was admitted for complaints of joint pain 
in his hands, knees and left ankle.  Physical examination only 
revealed objective findings in the left ankle, and the laboratory 
testing, including x-rays, revealed no abnormalities.  Rheumatoid 
arthritis was suspected in the left leg, but no objective 
evidence of any disease was observed.  

A May 1967 hospital summary report shows that the Veteran was 
hospitalized again for complaints of painful joints.  Physical 
examination revealed no abnormalities of the shoulders, hips, 
knees, ankles and toes.  The Veteran was provided with a 
psychiatry consultation.  It was noted that the Veteran's 
symptoms were felt to be an acute adult situational reaction, 
which was manifested by "probably exaggeration of organic 
complaints."  Rheumatoid arthritis was again suspected, but no 
objective evidence of the disease was found.  

On the report of the August 1970 examination prior to separation, 
the Veteran's upper and lower extremities were evaluated as 
normal.  Other than then the Veteran's indication on the August 
1970 report of medical history that he experienced swollen and 
painful joints in service, there was no finding of any chronic 
joint disorders at the time of separation.  In pertinent part of 
the remarks section of that report, it was noted that the Veteran 
had been treated for bursitis in his right ankle in 1967, which 
was without complications and without sequela. 

Although diagnoses of arthritis of the left shoulder, right 
ankle, knees, and hips, these diagnoses were not made in the 
first year following the Veteran's separation from service.  
Thus, service connection for such disability on the basis that it 
became manifest in service and persisted, or on a presumptive 
basis (under 38 U.S.C.A. § 1112) is not warranted.

The earliest medical evidence of chronic disorders involving the 
shoulders was not shown until the 1990s, which comes more than 
two decades after the Veteran's discharge from service.  Chronic 
evidence of bilateral hip, knees, and right ankle disorders was 
first noted in 2002.  The evidentiary gap between the Veteran's 
active service and the earliest medical evidence of chronic 
disorders in the shoulders, hips, knees and right ankle weighs 
heavily against the Veteran's claims on a direct basis.  A 
lengthy period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

In support of his claim, the Veteran relies on the private 
medical opinion of D. B., D.O.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

In the November 2004 statement, the private physician indicates 
that the Veteran received medical treatment for various disorders 
that included osteoarthritis.  He stated that he reviewed the 
military medical records, which indicated previous care for 
Achilles bursitis/suspected rheumatoid arthritis/wrist 
strain/biceps strain.  He opined that it was possible that some 
of the present osteoarthritis is sequel of remote military 
injuries.  Notably, he did not specify which anatomical group or 
structure was affected by the current osteoarthritis.  Moreover, 
since this opinion was couched in speculative terms it is 
inconclusive; therefore, it lacks any significant probative 
value.  See Perman v. Brown, 5 Vet. App. 237 (1993); see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish medical nexus); Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (finding that medical evidence that is speculative, 
inconclusive, or general cannot be used to support a claim).

More definitive opinions were offered by VA examiners.  In an 
August 2008 VA examination report, the VA examiner opined that it 
was less likely than not that the Veteran's current shoulders, 
knees, hips, and right ankle disorders were related to service.  
Rather, the VA examiner opined that these current disorders were 
likely related to the Veteran's age.  In support of his medical 
conclusion, the August 2008 VA examining physician noted that 
there were no objective findings in the service treatment records 
and that there was a lack of documentation of significant 
complaints for decades after service despite medical records 
being available from 1971 to 1987.  

The June 2009 VA examination report and a December 2009 VA 
examination report with a March 2010 addendum note pertinent 
parts of the Veteran's medical history.  The VA examiners opined 
that the Veteran's knees, hips, and right ankle disorders were 
not related to his service or his service connected left ankle 
disability.  Further, the VA examiners noted that the 
symptomatology manifested in the Veteran's knees and ankles were 
consistent with his weight disorder.  

The Board finds that the VA opinions are highly probative and 
persuasive regarding the etiology of the Veteran's right ankle 
and bilateral shoulder, hip, and knee disabilities.  The 
examiners demonstrated a knowledge of the Veteran's medical 
history and provided clear rationales for their opinions 
consistent with the record.

The Board also considered the Veteran's assertions that his 
current shoulder, hips, knees and right ankle disorders first 
manifested in service.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Here, however, the contemporaneous medical evidence shows the 
Veteran's inservice joint complaints were manifestations of an 
acute psychiatric disorder and not any actual physiological 
problems.  While the Veteran may sincerely believe that that 
symptoms manifested in service account for the onset of his 
current chronic disabilities, the weight of the competent medical 
evidence does not support such a finding.  

The Board finds the preponderance of the evidence is against a 
finding that the Veteran's shoulders, hips, knees and right 
ankles are related to service or his service-connected right 
ankle disability.  Consequently, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim 
must be denied.


ORDER

Entitlement to service connection for bilateral shoulder disorder 
is denied. 

Entitlement to service connection for bilateral lower extremity 
disorder is denied. 


REMAND

The Veteran seeks a higher initial evaluation and an earlier 
effective date than that which was assigned for his bilateral 
thumb disability.   

The Veteran has not yet received a statement of the case after 
his submission of a timely notice of disagreement from the 
February 2010 rating decision granting his claim for entitlement 
to service connection for bilateral thumb disability and 
assignment of 10 percent evaluation, effective January 15, 2003.  
In his March 2010 notice of disagreement, the Veteran stated that 
he disagreed with the initial evaluation and effective date 
assigned to his bilateral thumb disability. 

Thus, because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement 
of the Case as to the issues of: (1) 
entitlement to a higher initial evaluation in 
excess of 10 percent for bilateral thumb 
disability; and (2) entitlement to an 
effective date prior to January 15, 2003, for 
grant of service connection for bilateral 
thumb disability.  The Statement of the Case 
should be sent to the latest address of 
record for the Veteran.  The RO should inform 
the Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


